DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 18, 2021.
Applicant’s election of Group I in the reply filed on Feburary 18, 2021 and via a telephone interview on October 2, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The amendments filled February 18, 2021 have been entered. Claims 1-20 are currently pending. Claim 1 has been amended. Claims 12-20 have been withdrawn.

Response to Arguments
Applicant's arguments filed February 18, 2020 have been fully considered but they are not persuasive. 

With regards to point I concerning the restriction, applicant makes no remarks regarding why the restriction is made with traverse and therefore, the restriction is made final.
With regards to point II concerning the claim interpretation, the examiner’s interpretation did not limit the material to cotton only, rather the examiner noted the absorbent material and cellulosic material could be the same material based on the specification.
With regards to point III concerning the claim amendments to claim 1 specifically the term covering, the protrusions (16) of Eicoff cover the stem as claimed. The claim does not required the stem to be fully covered or encased or enclosed or fully surrounded by absorbent material. Eicoff is therefore still pertinent. 

Applicant’s arguments, see point IV filed February 18, 2021, with respect to the rejection(s) of claim(s) 3 and 4 under Eicoff have been fully considered and are persuasive.  The examiner misunderstood the claim and the remarks have aided in clarifying the claim; however, Eicoff is still applicable. Paragraph [0040] of Eicoff originally used for claim 3 states the tip (or stem) (8) maybe attached to the body (or handle) (2) has shown in figure 2 (opposite to applicant’s) and then the body maybe hollow. Paragraph [0039] also explains an alternative attachment method: the body threading into the tip thereby making the tip hollow and open on one end and meeting the limitations of claims 3 and 4. The examiner suggests claim three be rewritten as follows to provide improved clarification; “wherein said proximal end of the stem is open . 

Claim Interpretation
It is understood that absorbent and cellulose material has been defined as cotton based on page 2, line 5 and page 2 line 4 respectively of applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eicoff US 2003/0181933 A1.
With regards to claim 1, Eicoff discloses a disposable swab system (or cleaning apparatus, abstract), comprising:  3a stem (or tip (8) figure 1 and 2) having a proximal end and a distal end (4 and 6. [0037]) 4a removable handle member (or body (2) figure 1) dimensioned and configured to be disposed in an interconnected 5relationship to said proximal end of said stem when in an operative position (figure 1 and [0037] which discloses the tip and body and how they mate in order to function), said interconnected 

9 	With regards to claim 2, Eicoff discloses said removable handle member 10further comprising at least one grip ring disposed and structured in retaining engagement with said 11stem ([0040] discloses the stem or tip has threads which would require the handle of body to have mating threads in order to couple).  
12 
With regards to claim 3, Eicoff discloses said proximal end is open and 13disposed in communicating relation with a hollow interior of said stem (Paragraph [0039] explains one of two attachment methods: the body threading into the tip thereby making the tip hollow and open on one end in order to accept the body (or handle) as seen in figure 1 where the tip fits over the body).  

14 	With regards to claim 4, Eicoff discloses wherein said removable handle member has 15a diameter less than a diameter of said stem, said operative position comprising said removable 16handle member at least partially disposed within said hollow interior of 
 
18 	With regards to claim 5, Eicoff discloses further comprising an obstructive element (or threads to mate with the tip’s treads, [0040-0041]). 
19	
With regards to claim 6, Eicoff discloses said obstructive element comprises 20a plug (or threads) disposed at an interior of said distal end of said stem (or threads to mate with the tip’s treads, [0040-0041]). 
  
21With regards to claim 7, Eicoff discloses wherein said obstructive element comprises 22a shoulder structure at an exterior of said removable handle member (or threads to mate with the tip’s treads, [0040-0041]). 
  
With regards to claim 8, Eicoff discloses said stem has a diameter less than a 15M:\8232 Newlands\10111A\PTO\03 CIP PA\2020_04_10_CIPFiled_10111A.doc 1 diameter of said removable handle member, said operative position comprising said stem disposed 2within a hollow interior of said removable handle member ([0040] which discloses the stem of tip fits into the handle or body thereby having a smaller diameter than the body).  

3With regards to claim 9, Eicoff discloses wherein said stem is at least partially solid ([0043] teaches the stem may have integral protrusion’s and therefore be partially solid).

4With regards to claim 10, Eicoff discloses said stem comprises a cellulose 5material (or cotton [0043]).  

6With regards to claim 11, Eicoff discloses said absorbent material comprises 7a cotton material ([0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is advised to review Harkless US 2016/0310154 A1 which teaches a tip (44) covering a base (or stem) (42) which is attached to a shaft (or handle) (38).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/           Examiner, Art Unit 3781                                                                                                                                                                                             
/ARIANA ZIMBOUSKI/           Primary Examiner, Art Unit 3781